Citation Nr: 1036761	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  98-11 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of the 
left knee with an anterior cruciate ligament tear, status post 
left arthroscopic surgery, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for traumatic degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for superficial scars of 
the left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for chondromalacia of the 
right knee, rated as noncompensably disabling prior to February 
18, 1998, and subsequently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia.
			
This matter was before the Board in October 2003 and June 2006, 
and was remanded for additional development on both occasions.  
In April 2009 the matter was returned to the Board, the 
orthopedic claims were decided, and the scar claim was remanded.  
The Veteran appealed the Board's April 2009 decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
an April 2010 Order, the Court vacated the Board's decision and 
remanded the matter back to the Board for development consistent 
with the parties' Joint Motion for Remand (Joint Motion).    

As noted by the Board in October 2003, June 2006, and 
April 2009, the issues of a circulation problem and 
numbness in the Veteran's foot, a skeletal/bone disorder, 
an ankle disability to include as secondary to his 
service-connected knee disability, and a claim for total 
disability based on individual unemployability have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.



REMAND

Pursuant to the Court's April 2010 Joint Motion, this matter must 
be remanded to the RO for additional development.  In the Joint 
Motion, the parties agreed that adequate examinations had not 
been obtained to properly evaluate the Veteran's disabilities.  
Specifically, the last VA orthopedic examination of record, dated 
from 2004, was determined to be too old as it was found that 
certain statements made by the Veteran during the course of the 
appeal indicated a worsening of his condition.  The Court further 
found that the February 2004 and September 1998 VA examiners 
failed to adequately to address the degree of additional 
functional limitation of his disabilities due to pain, as 
required by Deluca v. Brown, 8 Vet. App. 202 (1995).  The Court 
stated that on readjudication of the first stage of the right 
knee claim's staged rating, the Board should explain why the 
Veteran should not be entitled to a compensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Court additionally 
stated that in light of the Veteran's statements about his 
inability to work, the issue of extraschedular consideration 
should be addressed. 

Additionally, in a July 2009 statement submitted after the 
Board's 2009 decision, the Veteran stated that new findings had 
been made regarding his disabilities through his treatment at the 
VA Medical Center in Atlanta, Georgia.  Any updated VA treatment 
records must be obtained and associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all updated treatment records from the 
VAMC facility in Atlanta, Georgia.  Do not 
associate duplicate records with the file.  
Ask the Veteran if he currently receives 
treatment from any other VA facility and 
obtain and associate with the claims file 
any such records.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and severity of his right and left 
knee disabilities.  The examination report 
must include ranges of motion, with 
notations as to the degree of motion at 
which the Veteran experiences pain, if any. 
The examiner should identify and completely 
describe all current symptomatology.  

The examiner should review the claims 
folder and should note that review in the 
examination report.  A rationale for all 
opinions must be provided.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
conducted, and all findings should be 
reported in detail. Ask the examiner to 
discuss all findings in terms of the 
appropriate diagnostic codes.  The 
pertinent rating criteria must be provided 
to the examiner, and the findings reported 
must be sufficiently complete to allow for 
rating under all alternate criteria.  

The examiner should also specifically 
address the following:

a) If there is clinical evidence of pain on 
motion, the examiner must indicate the 
degree of motion at which such pain begins.  
If there is not, the examiner must so 
state.  The examiner must determine whether 
objective examination reveals the presence 
of less or more movement than normal, 
weakened movement, excess fatigability, or 
incoordination.  The examiner must 
determine whether repetition causes 
additional limitation of right or left knee 
motion.  Then, after reviewing the 
Veteran's complaints, the medical history, 
and the results of diagnostic testing, the 
examiner must render an opinion, based upon 
his or her best medical 


judgment, as to the extent to which the 
Veteran experiences functional impairments, 
including weakness, excess fatigability, 
incoordination, or pain due to repeated use 
or flare-ups, etc.  

b) State what impact, if any, the Veteran's 
right and left knee disabilities have on 
his employment and daily living activities 
and whether such disabilities have resulted 
in any periods of hospitalization.

c) The examination should include an 
assessment of any scars associated with the 
right and left knee disabilities, including 
a determination as to their size, and 
whether the scars are deep or superficial, 
cause limited motion, are unstable, are 
painful, or are poorly nourished with 
repeated ulceration.

3.  Then, readjudicate the claims with 
consideration of whether referral for 
consideration of extraschedular ratings is 
warranted.  Provide reasons and bases if 
referral is not warranted.  If action 
remains adverse, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




